Title: To Thomas Jefferson from “A Boston Merchant,” 26 July 1801
From: “A Boston Merchant”
To: Jefferson, Thomas


               
                  Sir
                  Boston Masstt. July 26 1801
               
               Your REPLY to the merchants of the respectable City of New-Haven has just come to hand—Your boasted majority who are they. why Negro’s or what in New England are there cattle as the majority by whom you have been chosen. as you will see dele[…] in a peice in a late centinel of this town?—Let your Vengence of which you intimate as much fall on this spirited town. the first to avenge its countrys wrongs againts the tyranny of Britian. I say let it there fall & your noble majority of blks. will see who are for our virtuous ADAMS or ignomious Jefferson.
               with due respects to serve in what I may
               
                  
                     A Boston Merchant
                  
               
            